Title: To Thomas Jefferson from John Taylor, 19 November 1797
From: Taylor, John
To: Jefferson, Thomas


                    
                        Jno. Taylor to the Vice President
                        Virginia—Carolina—Novr. 19. 1797
                    
                    Herewith I have forwarded to you the drill you requested, packed into a crate basket, in a secure manner. This machine is an improvement upon that heretofore sent you, in having cups cut into iron rollers, instead of being fixed to bands. The effect, is perfect regularity in the sheding of the grain, because no change will be produced by the quantity in the box—because these cups must fill with exactness, because no grain received by them will fall into the box—and because a spring is so contrived, as to strike every cup before it deposits its contents. Further, in lieu of a rake, two moveable latteral pieces, having iron ferrels, by sliding them into the proper position, will cover the grain with great neatness. The price is ten dollars.
                    In the same basket is the threshing machine, described in my last letter; and in this I have taken the liberty of inclosing the papers necessary to support an application for a patent, because I know not a warmer patron of the arts, beneficial to mankind; and because you have been so good as not to forbid me to do so. If however my request is improper, Colo. New of the house of representatives (whose constituent the inventor is) will do all he can to cure my mistake. This model has iron beaters, in place of wooden, because as their surface may be diminished, the resistance of the air will be lessened, and of course the same power will bestow greater velocity and more execution upon the machine; an effect very important, when it is worked by hand.
                    It is necessary to advance thirty dollars previous to an application. Of this, the price of the drill may constitute a part—and the residue I will place in your hands in a few days, by a bill on philadelphia. Be happy
                